Case 1:18-cv-01391-RGA Document 416 Filed 10/27/20 Page 1 of 11 PageID #: 22389




                                         Redacted- Public Version
Case 1:18-cv-01391-RGA Document 416 Filed 10/27/20 Page 2 of 11 PageID #: 22390




  Rustin K. Mangum
  Spencer W. Ririe
  MANGUM RIRIE LLP
  999 Corporate Dr. #260
  Ladera Ranch, CA 92694
  (949) 298-5590

  Dated: October 20, 2020
Case 1:18-cv-01391-RGA Document 416 Filed 10/27/20 Page 3 of 11 PageID #: 22391




                                                      Redacted- Public Version
Case 1:18-cv-01391-RGA Document 416 Filed 10/27/20 Page 4 of 11 PageID #: 22392
 SHAW KELLER LLP
 The Honorable Richard G. Andrews
 Page 2
      terms are unclear. Ex. 1 ¶¶ 146-282.
 2.   Lack of adequate written description under 35 U.S.C. § 112, ¶ 1 for (1) the IAC > 35 g/L
      limitations and (2) the IAC < 35 g/L limitations. Id. at ¶¶ 283-303.
 3.   Lack of enablement under 35 U.S.C. § 112, ¶ 1 for (1) the IAC > 35 g/L limitations and (2)
      the IAC < 35 g/L limitations. Id.
 4.   Prior invention by another under 35 U.S.C. § 102(g)(2) with respect to (1) the system in
      Delphi’s record of invention (id. ¶¶ 307-335), (2) Delphi’s commercial canister system (id.
      ¶¶ 336-369); and (3) the Delphi foam canister (id. ¶¶ 370-376).
 5.   Anticipation under 35 U.S.C. § 102(a) based on BASF’s allegations that the claimed
      inventions were known or used by others, namely four different manufacturers via five
      different “prior art canister systems,” and that Ingevity’s interactions with seven other
      customers evidence others’ “knowledge” of the invention. Id. at ¶¶ 304-531.
 6.   Anticipation under 35 U.S.C. § 102(b) based on BASF’s allegations that the claimed
      inventions were in public use more than a year prior to the date of the application for the ʼ844
      Patent by four different manufacturers via five different “prior art canister systems,” and by
      Ingevity, which BASF’s October 20 email confirms involves evidence related to 11 different
      customers and 15 alleged prior art canister systems. Id. at ¶¶ 304-554; Ex. 3.
 7.   Obviousness under 35 U.S.C. § 103 in view of (1) the Meiller and Park references and (2)
      Meiller and “prior art canisters systems,” which relies on 15 different canister systems. Id. ¶¶
      430-546, 556, 559, 564-615, 623-624, 687-693. 4

 BASF’s email confirms that its description of its defenses and required proofs is inaccurate. For
 example, BASF’s October 15 letter brief states that BASF’s indefiniteness defense requires
 “only three proofs,” directed to a measurement technique theory of indefiniteness. D.I. 406 at 2.
 BASF’s letter brief implies that BASF dropped its volume-based indefiniteness argument, but
 BASF’s October 20 email confirmed that it continues to pursue that indefiniteness ground (Ex.
 3), which requires wholly different proofs outside of BASF’s “only three proofs” representation.
 Indeed, BASF’s technical expert Jim Lyons’s opening report devotes approximately 28 pages to
 the measurement technique argument (Ex. 1 at ¶¶ 147-224) and 20 pages to the adsorbent
 volume-based argument (id. ¶¶ 225-282). BASF’s “only three proofs” assertion also ignores the
 numerous factual arguments in support of its measurement technique indefiniteness defense (e.g.,
 alleged uncertainty regarding gravimetric versus volumetric techniques, how to determine
 apparent density, how to determine the adsorbent volume, and how to determine the lower bound
 of IAC). Ex. 1 ¶¶ 147-224. BASF’s statement minimizing the required proofs is simply wrong.

 Nor is it true that BASF’s other defenses, including its other § 112 defenses, “largely share a

 4
    Ingevity lists the Meiller + prior art canister systems ground as one ground for simplicity, but
 this ground includes the Meiller reference plus unspecified combinations of 15 different canister
 systems (Ex. 1 at 107-08). If BASF were counting § 103 “grounds” according to PTAB rules,
 BASF would have at least 16 different § 103 grounds. At trial, BASF will need to prove the
 attributes of each canister system, that each canister system qualifies as prior art, and that a
 person of skill in the art would have been motivated to combine whatever combinations of prior
 art references BASF may actually argue at trial. BASF’s expert’s opening report devotes more
 than 75 pages to discussing these prior art canister systems, and his reply report devotes more
 than 100 pages to them. Ex. 1 at ¶¶ 304-546; Ex. 2 ¶¶ 161-522.
Case 1:18-cv-01391-RGA Document 416 Filed 10/27/20 Page 5 of 11 PageID #: 22393
 SHAW KELLER LLP
 The Honorable Richard G. Andrews
 Page 3
 common factual base.” D.I. 406 at 2. Whether the specification describes a particular
 measurement technique for IAC (one of BASF’s indefiniteness grounds) is wholly separate from
 the four grounds BASF raises for enablement and written description defenses—all they have in
 common is that they in some way relate to the IAC elements of the claims. Even the facts and
 evidence for BASF’s two enablement defenses are not the same, as the evidence and proofs
 associated with the IAC < 35 g/L terms are wholly different from those for enablement of the
 IAC > 35 g/L terms. Compare Ex. 1 ¶¶ 284-291 (IAC > 35) with ¶¶ 292-303 (IAC < 35). The
 same is true of BASF’s numerous other legal and factual grounds under §§ 102, 103, and 112.

 Mr. Lyons’s reports illustrate the minimal extent of BASF’s narrowing. Mr. Lyons authored four
 reports related to invalidity, including a 249-page opening report, a 293-page reply report, and
 two supplemental reports, along with thousands of pages of exhibits. 5 Exs. 1-2. BASF’s
 narrowing has only clearly eliminated a handful of § 103 prior art combinations, which, from Mr.
 Lyons’s four invalidity-related reports, accounted for fewer than 70 total pages—less than half of
 Mr. Lyons’s discussion § 103 alone—and approximately 7-total pages dedicated to BASF’s two
 § 102(f) arguments. The vast majority of the opinions, analysis, and evidence presented in Mr.
 Lyons’s four invalidity-related reports spanning hundreds of pages remains at issue.

 2.     The Court’s Management of this Case Does Not Violate BASF’s Due Process Rights

 BASF contends that requiring it to identify the cases it will present at trial implicates due process
 concerns, but it is well-settled that “[i]n complex cases . . . the district court ‘needs to have broad
 discretion to administer the proceeding.’” In re Katz Interactive Call Processing Patent Litig.,
 639 F.3d 1303, 1313 (Fed. Cir. 2011). BASF cites Katz for a supposed statement that “limiting
 the number of defenses a party may raise implicates due process concerns.” D.I. 406 at 3.
 However, the quoted language is not in Katz. Instead, even the appealing party “did not question
 the need to limit the number of claims in order to make the case manageable,” and the court
 concluded that burdening the party “in the best position to narrow the dispute” with narrowing
 “will benefit the decision-making process and therefore will not offend due process unless the
 burden allocation unfairly prejudices the claimant’s opportunity to present its claim.” Id. at 1311;
 see also Certusview Techs., LLC v. S & N Locating Servs., LLC, 2014 WL 4930803, at *6 (E.D.
 Va. Oct. 1, 2014) (“[T]he Court . . . has the authority to limit the number of invalidity arguments
 and prior art references that defendants may assert.”).

 BASF should not be permitted to shroud the defenses it will actually present to the jury among
 the vast body of evidence and arguments it has raised, thus wasting Ingevity’s resources as it
 prepares for trial. Accordingly, Ingevity respectfully requests that the Court order BASF to
 promptly select the three specific invalidity grounds that it will pursue in its limited time at trial,
 setting forth the specific statutory subsection on which that ground is based and the evidentiary
 basis (without vague hedging language like “and/or” or “prior art canister systems”).



 5
   Because Ingevity attaches Mr. Lyons’s voluminous opening and reply reports and does not cite
 specifically to Mr. Lyons’s exhibits or supplemental reports, Ingevity does not attach the exhibits
 and supplemental reports here to avoid an even more voluminous filing.
Case 1:18-cv-01391-RGA Document 416 Filed 10/27/20 Page 6 of 11 PageID #: 22394
 SHAW KELLER LLP
 The Honorable Richard G. Andrews
 Page 4
                                         Respectfully,

                                         Karen E. Keller

                                         Karen E. Keller (No. 4489)


 cc:   Clerk of the Court (via CM/ECF)
       All Counsel of Record (via CM/ECF and email)
  Case 1:18-cv-01391-RGA Document 416 Filed 10/27/20 Page 7 of 11 PageID #: 22395




     EXHIBITS 1-2
Redacted in their Entirety
Case 1:18-cv-01391-RGA Document 416 Filed 10/27/20 Page 8 of 11 PageID #: 22396




                  EXHIBIT 3
Case 1:18-cv-01391-RGA Document 416 Filed 10/27/20 Page 9 of 11 PageID #: 22397


  From:            Eutermoser, Brian
  To:              Scharn, Nathaniel R.; BASF/Ingevity; Rodger D. Smith II (rsmith@mnat.com); Anthony D. Raucci
                   (araucci@mnat.com)
  Cc:              *** Ingevity v. BASF; spencer@mangumririe.com; rustin@mangumririe.com; Karen Keller; Jeff Castellano;
                   nhoeschen@shawkeller.com
  Subject:         RE: Ingevity v. BASF - Case Narrowing Clarification
  Date:            Tuesday, October 20, 2020 8:34:09 AM


  [External Email]

  Nate,

  BASF will present the invalidity defenses listed in our October 15th letter to Judge Andrews and my
  October 2nd email to you. Consistent with the list we provided, BASF will not assert the on-sale bar
  of §102(b) as a separate defense, but will rely on evidence of offers and sales by Westvaco and its
  customers to show that knowledge and use of the combination of honeycombs and canisters and of
  the alleged invention was “public.”

  The four U.S. customers for purposes of BASF’s public knowledge/use defense under §§102(a) and
  (b) are Delphi,                            . As we’ve said before, BASF will not present evidence that
  foreign uses of prior art canister systems made by Westvaco’s foreign customers were known in the
  United States, but may rely on disclosures by Westvaco and others to such customers to establish
  that knowledge and use by Westvaco and its customers in the U.S. was “public” under §§102(a) and
  (b) and known to a POSITA for purposes of §103.

  BASF does not intend to limit the scope of evidence it may present in support of its indefiniteness
  defense, which includes the evidence disclosed in BASF’s expert reports and cited in BASF’s summary
  judgment motion on this issue.

  Finally, BASF has significantly reduced both the obviousness combinations and the §§102(a) and (b)
  evidence it will present at trial. Further limiting the scope of BASF’s obviousness evidence to specific
  canister systems could improperly exclude relevant evidence concerning the knowledge of a POSITA,
  which is a necessary component of any obviousness analysis.

  Brian

  –––
  Brian Eutermoser
  Counsel
  King & Spalding LLP
  1515 Wynkoop Street, Suite 800
  Denver, CO 80202
  T: +1 720 535 2312 | E: beutermoser@kslaw.com


  From: Scharn, Nathaniel R. <NScharn@gibsondunn.com>
  Sent: Friday, October 16, 2020 4:32 PM
  To: BASF/Ingevity <BASFIngevity@KSLAW.com>; Rodger D. Smith II (rsmith@mnat.com)
  <rsmith@mnat.com>; Anthony D. Raucci (araucci@mnat.com) <araucci@mnat.com>
Case 1:18-cv-01391-RGA Document 416 Filed 10/27/20 Page 10 of 11 PageID #: 22398


  Cc: *** Ingevity v. BASF <IngevityvBASF@gibsondunn.com>; spencer@mangumririe.com;
  rustin@mangumririe.com; Karen Keller <kkeller@shawkeller.com>; Jeff Castellano
  <jcastellano@shawkeller.com>; nhoeschen@shawkeller.com
  Subject: Ingevity v. BASF - Case Narrowing Clarification

  **External Sender**
  Counsel,

  So that Ingevity can respond to your October 15, 2020 letter (D.I. 406), please clarify the following
  points:

        Please confirm that BASF will not present at trial an invalidity defense based on the “on sale”
        provision of § 102(b).
        For BASF’s § 102(a) defenses, BASF states that “BASF has voluntarily narrowed this defense to
        focus on four U.S. customers, including Delphi.” D.I. 406 at 2. Please identify which entities
        BASF considers to be the other three U.S. customers.
        For BASF’s § 102(b) defenses based on “public use . . . in this country,” please identify which
        systems BASF will present at trial as alleged public use under § 102(b). Please also clarify
        whether BASF intends to present at trial evidence of public use by only the four U.S.
        customers referenced above, or whether BASF intends to present evidence of alleged public
        use in connection with the other seven customers BASF has identified, as BASF’s statement
        that it “may rely on evidence concerning Westvaco’s disclosures to [Westvaco’s foreign
        customers] to establish that knowledge and use by Westvaco and its customers in the U.S.
        was ‘public’ . . . .” makes that point unclear. BASF Oct. 15, 2020 Letter, Ex. D at 3.
        For BASF’s indefiniteness defense, BASF references only a method of measurement argument
        in its Letter. D.I. 406 at 2. Please confirm that BASF will not continue to pursue an
        indefiniteness argument based on the relationship of the “volume” terms to the IAC terms.
        For BASF’s § 103 defenses, we understand that BASF intends to pursue the combination of
        Meiller and Park (with no other references in that combination). Please confirm. With
        respect to BASF’s “Meiller in view of . . . prior art canister systems known to a POSITA”
        combinations (D.I. 406 at 1), we note that BASF has identified 15 canister systems. Lyons
        Opening Report at 107-08. Please identify the combinations BASF will present.

  As you know, our responsive letter brief is due on Tuesday, so we would appreciate a prompt
  response.

  Regards,
  Nate

  Nathaniel R. Scharn


  GIBSON DUNN
  Gibson, Dunn & Crutcher LLP
  3161 Michelson Drive, Irvine, CA 92612-4412
  Tel +1 949.451.3994 • Fax +1 949.475.4694
  NScharn@gibsondunn.com • www.gibsondunn.com
Case 1:18-cv-01391-RGA Document 416 Filed 10/27/20 Page 11 of 11 PageID #: 22399




  This message may contain confidential and privileged information for the sole use of the intended
  recipient. Any review, disclosure, distribution by others or forwarding without express permission is
  strictly prohibited. If it has been sent to you in error, please reply to advise the sender of the error
  and then immediately delete this message.

  Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or
  our privacy policy.




  King & Spalding Confidentiality Notice:

  This message is being sent by or on behalf of a lawyer. It is intended exclusively for the individual or entity to which it is addressed. This
  communication may contain information that is proprietary, privileged or confidential or otherwise legally exempt from disclosure. If you
  are not the named addressee, you are not authorized to read, print, retain, copy or disseminate this message or any part of it. If you have
  received this message in error, please notify the sender immediately by e-mail and delete all copies of the message. Click here to view
  our Privacy Notice.
